Title: To Benjamin Franklin from David Hall, 9 February 1761
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. Feb. 9. 1761.
          
          I received a few Lines from you, dated September 6. by the Boreas Captain McDougall, acknowledging Payment of the Bills drawn by Scott and McMichael on the Portis’s. The Letters inclosed were delivered.
          The Brevier seems pretty perfect; only the Lower Case r’s run short; therefore wish you would send about a Couple of Pounds of them by the first Ship.
          Inclosed I have now sent you the first Copy of a Bill of Exchange for £200 Sterling, drawn by Charles Ward Apthorp, and Company, of Boston, on Messieurs Trecothick, Apthorp, and Thomlinson, Merchants in London; the Receipt of which you will please advise me of, and give me Credit for, when paid; Exchange Seventy; and should have sent you more before this Time, had I not flattered myself with the Hopes of seeing you before the Spring.
          I forgot to own the Receipt of Mr. Strahan’s Letter by Captain McDougall; please to let him know it came safe to Hand; and desire him to acquaint Messieurs Johnson and Unwin I likewise received theirs by the same opportunity, but know nothing of the Condition of the Goods, as the Ship has been above a Month at the Capes, occasioned by the severe Winter we have had; but as there is now a Prospect of the River’s opening, hope to see the Ship in a few Days. I am, Sir, Yours, &c.
          
            D. Hall
            To Mr. Franklin
            Sent by the Edward, Capt. Davis, Via New York
          
        